Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (US PgPub 2013/0097079) and in view of Beek et al. (hereafter Beek)(US PgPub 2005/0063566).
Regarding claim 1, Bruder disclose a system for biometric pre-identification (Figure 1), comprising: a non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to (Figure 1, Elements 101, 104 and 108): determine an identity of a person using a digital representation of a biometric for the person (Paragraph 0067 where a user is identified using biometrics such as facial recognition); associate the person with an item in the area (Figures 2-3, Elements 205, 207 and 209 and Paragraphs 0052-0056 where various items in a retail store are associated with the user by item identifiers); and facilitate processing of a payment for the item after the person leaves the area using payment information stored in association with the identity (Figures 3-4, Elements 211, 213 and 215 and Paragraphs 0043, 0044, 0068 and 0069 where items associated with the user are automatically paid for as the user exits the store).  Bruder does not specifically disclose where a user is identified using biometrics prior to arrival at the store.  In the same field of endeavor, Beek discloses a biometric identification system where a user’s facial images are captured and identification of the user is performed before he/she reaches a specified area (Figure 1 and Paragraphs 0108-0110 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the biometric identification prior to user arrival at a specified area of Beek to the retail store system of Bruder, thereby identifying a user before they enter the store, motivation being to expedite identification of the user which increases system efficiency and reduces data throughput while inside the store which conserves system resources. 
Regarding claim 2, Bruder discloses wherein the payment information corresponds to a credit card (Paragraphs 0038 and 0069).
Regarding claim 3, Bruder discloses wherein the area corresponds to a merchant’s facility (Paragraphs 0009-0010).
Regarding claim 7, Beek discloses wherein the at least one processor determines the identity by transmitting the digital representation of the biometric to a backend (see rejection for claim 1 and Paragraphs 0108-0110 and 0135 where images from the camera are provided to a processing device to perform identification). 
Regarding claim 8, see rejection for claim 1 which discloses all of the claimed limitations.
Regarding claim 9, Bruder discloses wherein the payment information corresponds to a debit card (Paragraphs 0069 and 0071).
Regarding claim 11, Bruder discloses wherein the at least one processor provides a ticket regarding the item (Paragraph 0058 where a list is generated containing all selected items).
Regarding claim 12, Bruder discloses wherein the at least one processor: determines that an additional identity of an additional person who provided an additional digital representation of an additional biometric cannot be determined; and enrolls the additional person (Paragraphs 0038-0039 where plural users are registered to make payments within the store).
Regarding claim 13, Bruder discloses wherein the at least one processor is associated with a kiosk (Paragraphs 0007 and 0009).
Regarding claim 14, Bruder discloses wherein the at least one processor determines the identity when the person is at an entrance (see rejection for claim 1 where identity is determined before entering the store).
Regarding claim 15, see rejection for claim 1 which discloses all of the claimed limitations. 
Regarding claim 16, Bruder discloses wherein the at least one processor provides an indication that the payment is approved (Figure 1 and Paragraphs 0070-0074 and 0092 where confirmation of payment is provided to the mobile device).
Regarding claim 17, Bruder discloses wherein the item is a rental item (Paragraphs 0003 and 0010 where rental items are provided in retails stores).
Regarding claim 18, Bruder discloses wherein the item includes food (Paragraphs 0003 and 0010).
Regarding claim 19, Bruder discloses wherein the item includes a beverage (Paragraphs 0003 and 0010 where beverages are sold in a supermarket).
Regarding claim 20, Bruder discloses wherein the at least one processor obtains financial information for the person (Paragraphs 0011 and 0038).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder and Beek as applied to claims 1-3, 7-9 and 11-20 above, and further in view of Sugimura et al. (hereafter Sugimura)(US PgPub 2003/0115473).
Regarding claim 4, Bruder and Beek do not specifically disclose a biometric reader that obtains a palm print.  In the same field of endeavor, Sugimura discloses a biometric identification system that unlocks a barrier/gate/door based on a detected palm print of a user (Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the palm print authentication of Sugimura to the retail store system of Bruder and Beek, motivation being to add an extra layer of security by requiring palm print authentication before entering the store.
Regarding claim 5, Sugimura discloses a biometric reader that obtains the palm print (Paragraph 0065).
Regarding claim 6, Bruder and Beek do not specifically disclose wherein the at least one processor signals a gate to open based at least on the identity.  In the same field of endeavor, Sugimura discloses a biometric identification system that unlocks a barrier/gate/door based on a detected palm print of a user (Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the palm print authentication of Sugimura to the retail store system of Bruder and Beek, motivation being to add an extra layer of security by requiring palm print authentication before entering the store.
Regarding claim 10, see rejection for claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687